DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “sampling means for sampling” and “processing means for calculating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim limitations: “sampling means for sampling” and “processing means for calculating” in claim 1-19 are means plus language which invoke 112(f) interpretation.
Review of the specification indicates:
- “sampling means for sampling”, page 7 specifies merely sampling of outputs at a particular rate or of what is to be sampled. At most, the specification directs to a sampling process. and
- “processing means for calculating”, page 5 specifies to a processing means may be arranged to calculate a range to the target based upon the output from the measurement interferometer. At most, at the end of page 12 direct to a processor 12 depicted in fig. 1, but this does not provide specifically what this figure specifies to.
 These parts of the specification only disclose how the sampling occurs while not stating anywhere what conducts the sampling which would give the sampling means structure. Additionally, the processing means of the specification only specifies what processing and does not provide for what conducts the processing more than processor 12.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,9-12,17 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1)
Regarding claim 1, Sebastian teaches, 
	A system (¶15 and Fig. 1, “phase correction system 100”) comprising:
a) a signal generator for providing a signal, (¶15 and Fig. 1-110, “output of a laser source 110 and provide a phase corrected laser output 145”)
b) a splitter for splitting the signal (¶15 and Fig. 1-100,115,116, “laser source 110” as depicted in Fig. 1 which outputs “a laser output optical path 115 and a phase error path 116”) from the signal generator (¶15, “laser source 110”) and directing it to a measurement path (¶24 and Fig. 1-140, a laser output optical path 115 output to “phase modulator 140” as depicted in Fig. 1) and a compensation path, (¶17 and Fig. 1-120, a phase error path 116  output to “a phase detector 120” as depicted in Fig. 1) wherein: 
ii) the compensation path comprises a compensation interferometer (¶18 and fig. 1, “a splitter 160” of the optical phase detector 120 “that splits the output of laser source 110 into two paths”) arranged to split its input signal (¶18 and Fig. 1, splitter 160 outputting “a first path 162” and “a second path 164” as depicted in Fig1) into a first, delayed path, (¶18, “a first path 162 which is optically delayed by a delay line 170”) and a second, undelayed path, (¶18, “a second path 164 which is coupled to phase detector 180”) and to combine the first and second paths in a mixer (¶18-20 and Fig. 1-180, “phase detector 180” receiving output laser and delayed output laser as depicted in Fig. 1) to produce an output bearing information pertaining to a phase difference between the two paths, (¶20, “Phase detector 180 measures phase difference 125 which corresponds to the relative phase between the output of laser source 110 and the delayed output of laser source 110”) the relative delay between the first and second paths being a predetermined time Δτ; (¶19, “optical delay may be between 1/3 and 1/2 of the coherence length of laser source 110”) 
c) sampling means for sampling the outputs of the compensation interferometer mixer (¶26, “Phase corrected laser output 145 may be supplied to a lidar system“)
	Sebastian additionally teaches, 
i) the measurement path (¶29, “target phase correction system 200”) comprises a measurement interferometer having a splitter (¶28 and Fig. 2, “interferometer” not illustrated in fig. 2 which output “a reference beam originally split from an optical beam directed toward a target” for splitting the signal into a first ¶29, “Reference beam”) and a second part, (¶29, “an optical beam directed toward a target”) the interferometer being arranged to transmit the first part to a remote target, (¶29, interferometer related to Fig. 2, detecting “a reference beam originally split from an optical beam”) and to receive reflections therefrom, (¶33 and Fig. 2, “Phase modulator 270 receives delayed target arm signal 265” from the target arm signal 245 “and phase correction 235” from processed reference arm signal 205 “from phase correction estimator 230” as depicted in Fig. 2) and to combine the received reflections with the second part in a mixer, (¶33, “phase modulator 270” receives delayed target arm signal 265  and phase correction 235 which “outputs a phase corrected target signal 275”)
c) sampling means for sampling the outputs of the measurement interferometer mixer (¶51, “filter 390 corresponds to phase corrected target signal 395 at a sample rate of several MHz)
d) processing means for calculating a phase compensation figure (¶32, “Phase correction estimator 230” that estimates a “phase correction 235”) for subtracting the calculated phase change from the output of the measurement interferometer. (¶32, “estimates a phase correction 235 to be applied to target arm signal 245 to reduce” phase error “in target arm signal 245”)
While the prior art does not explicitly describe a combination of phase correction, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the source phase correction and target phase correction of Sebastian into one system. As indicated on ¶14, it is possible for both source phase correction and target phase correction are applied. The use of the combination would be capable to solve for problems of phase variances when vibrations at the sub-micron amplitudes become difficult to measure due to noise which arise from either source or target reflection. 
	but does not explicitly teach, 
summing a number n of the Δτ-induced phase difference samples from the compensation path to calculate a phase change over a time n Δτ,
	However, Rostamy teaches additionally, 
a phase compensation figure (8:27-53 and Fig. 10-909, “a determination is made as to whether the phase variation of the baseband vector is greater than the phase variation threshold” based on phase variation summed together) by summing a number n (8:27-53 and fig. 10, “predefined number of consecutive samples are summed together”) of the Δτ-induced phase difference samples (8:27-53 and Fig. 10, “phase differences”) from the compensation path to calculate a phase change over a time n Δτ, (8:27-53 and Fig. 10, “phase differences of a predefined number of consecutive samples are summed together to provide a phase variation”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy which teaches a way to determine a phase variation amount. This allows for improved signal quality while avoiding unnecessary manipulations. 

Regarding claim 3, Sebastian with Rostamy teaches the limitation of claim 1,
	Sebastain teaches additionally, 
select a value for n (¶45 and 38, “tap” of the spaced taps for the samples) based on an estimate of the range to the target, (¶45, “applying a differentiator with tap spacing s/T where s is the path length difference of the target arm interferometer which depends on range to the target and internal optical delays”) and to subtract from the output of the measurement interferometer, ¶32, “estimates a phase correction 235 to be applied to target arm signal 245 to reduce” phase error “in target arm signal 245”) a phase compensation figure (¶32, “Phase correction estimator 230” that estimates a “phase correction 235”) 
	but does not explicitly teach, 
a phase compensation figure summed over a time n Δτ.
	However, Rostamy teaches additionally, 
a phase compensation figure (8:27-53 and Fig. 10-909, “a determination is made as to whether the phase variation of the baseband vector is greater than the phase variation threshold” based on phase variation summed together) summed over a time n Δτ. (8:27-53 and Fig. 10, “phase differences of a predefined number of consecutive samples are summed together to provide a phase variation”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy which teaches a way to determine a phase variation amount. This allows for improved signal quality while avoiding unnecessary manipulations. 

Regarding claim 9, Sebastian with Rostamy teaches the limitation of claim 1,
Sebastian teaches additionally, 
mixer provides a complex output allowing in-phase (I) and quadrature (Q) signals to be extracted. (¶21, “first path 162 and second path 164 are coupled to an optical hybrid” such that it “provides both in-phase and quadrature components of the phase difference”

Regarding claim 10, Sebastian with Rostamy teaches the limitation of claim 1,
Sebastian teaches additionally, 
mixer provides a complex output allowing in-phase (I) and quadrature (Q) signals to be extracted. (¶21, “first path 162 and second path 164 are coupled to an optical hybrid” such that it “provides both in-phase and quadrature components of the phase difference”

Regarding claim 11, Sebastian with Rostamy teaches the limitation of claim 1,
Sebastian teaches additionally, 
a modulator (¶29, Fig. 2, “modulator 140” which outputs “corrected laser output” such as “target arm signal 245”) for modulating the signal (¶26, 24, and Fig. 1, “Phase corrected laser output 145 may be supplied to a lidar system” outputted from phase modulator 140 as depicted in Fig. 1) before it is transmitted to the target. (¶29, “target arm signal 245” reflected back from the target)

Regarding claim 12, Sebastian with Rostamy teaches the limitation of claim 1,
Sebastian teaches additionally, 
signal generator is a laser. (¶15, “laser source 110”)

Regarding claim 17, Sebastian with Rostamy teaches the limitation of claim 1,
Sebastian teaches additionally, 
system is a LIDAR system or a radar system. (¶15, “lidar system employing such a source phase correction system”)

Claim(s) 5 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of Livingston; Peter M. et al. (US 20090185176 A1)
Regarding claim 5, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 5,
However, Livingston teaches additionally, 
values of n and At are chosen to reduce residual phase noise following the processing carried out in step (d) (¶71, “code is sequentially selected and transmitted (i.e., used for modulation of the non-reference beamlets) for 8 sample periods, to allow a plurality of samples to be collected and accumulated to minimize sampling noise and other unintentional variation over time”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the laser modulation of Livingston which uses selected sampling periods and sampling amounts. This minimizes noise and unintentional variations overtime based on a clock generated sampling period for a complete frame. 

Claim(s) 7, 14, 20 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of LYNCH; Jonathan J. et al. (US 20150160335 A1)
Regarding claim 7, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 7,
However, Lynch teaches additionally, 
delay time Δτ of less than 10% of the flight time of the signal traversing twice an expected in-use target range. (¶39, “short range radars where the round trip time delay is short relative to the sweep period” such that the time delay is “less than 10% of a single sweep period”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the processing of Lynch which uses signals with time delays less than 10%. This allows for efficient processing times and hardware complexity. 

Regarding claim 14, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 14,
However, Lynch teaches additionally, 
a radio frequency signal generator. (¶22, “antenna elements may be shared by both the radar transmitter and the radar receiver“ which are elements that present the use of radio transmissions and receptions)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the hardware of Lynch that uses radar. The use of radio waves is capable of detection of objects by transmitting signals to be reflected to the system to determine ranges. 

Regarding claim 20, it is the method claim similar to the combination of claims 1, 7 dependent on claim 1, and 17 dependent on claim 1. 
	Sebastian teaches additionally, 
a second part to down-convert the returns (¶51, “phase corrected target signal 395 downconverted to baseband” of the phase corrected target arm signal 337) 
Refer to rejections of claims 1,7, and 17 to teach the limitations of claim 20. 

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of MINET; Jean et al. (US 20180073932 A1)
Regarding claim 8, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 8,
However, Minet teaches additionally, 
compensation interferometer (¶109, “arms of the interferometer 2 but that fluctuates little”) is arranged to have a delay time Δτ of less than 1% of the flight time of the measurement signal traversing twice an expected in-use target range. (¶109, “varies little relatively (typically less than 1% i.e. (Δτ/τ)<0.01, Δτ being the variation in τ over a period T)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the modulation measurement of Minet which varies little. Consideration for these values of the measuring laser permits accurate measurements by reducing peak factors. 

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of SALVADE; Yves et al. (US 20140368832 A1)
Regarding claim 13, Sebastian with Rostamy teaches the limitation of claim 12,
Sebastian teaches additionally, 
a modulator (¶29, Fig. 2, “modulator 140” which outputs “corrected laser output” such as “target arm signal 245”) for modulating the signal (¶26, 24, and Fig. 1, “Phase corrected laser output 145 may be supplied to a lidar system” outputted from phase modulator 140 as depicted in Fig. 1) before it is transmitted to the target, (¶29, “target arm signal 245” reflected back from the target)
	but does not explicitly disclose, 
wherein the modulator is an acousto-optic modulator.
	However, Salvade teaches additionally, 
wherein the modulator is an acousto-optic modulator. (¶50, “modulation unit may comprise an acousto-optical modulator”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the modulator of Salvade which uses an acousto-optic modulator. This type of modulator is capable of periodically varying the emitting wavelength or optical path length.

Claim(s) 15 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of FENEYROU; Patrick et al. (US 20150308811 A1)
Regarding claim 15, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 15,
However, Feneyrou teaches additionally, 
delay path of the compensation interferometer comprises an optical fibre. (¶105, “delay line 33 is for example an optical fiber”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the hardware of Feneyrou which uses optical fiber as a delay line. Optical fiber suitable since the properties of optical fiber can fit the output needs of interferometry systems since optical fiber can be a single-mode polarization maintaining fiber.  

Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of Zyren; James Gerard et al. (US 5696515 A)
Regarding claim 16, Sebastian with Rostamy teaches the limitation of claim 12,
But does not teach the additional limitations of claim 16,
However, Zyren teaches additionally, 
delay path comprises of a coaxial cable. (5:25-44, “phase delay caused by the coaxial cable”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the coaxial cable of Zyren which causes a phase delay. Using coaxial cable provides a delay path which his known to be well known propagation delay value. 

Claim(s) 18 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of Leise; Thomas T. et al. (US 20130113651 A1)
Regarding claim 18, Sebastian with Rostamy teaches the limitation of claim 17,
But does not teach the additional limitations of claim 18,
However, Leise teaches additionally, 
arranged to have a slant range of at least 1km. (¶32, “AESA and target used” are separated in a “range below approximately 7.5 kilometers.”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the interferometer range of Leise which are measured in kilometers. This indicates that interferometry use can be used for target tracking at long distances with improved resolution. 

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over SEBASTIAN; RICHARD L. et al. (US 20140269790 A1) in view of Rostamy; Jafar et al. (US 6771721 B1) in view of Jang; Jae-Hyung et al. (US 20090091446 A1)
Regarding claim 19, Sebastian with Rostamy teaches the limitation of claim 1,
But does not teach the additional limitations of claim 19,
However, Jang teaches additionally, 
values of phase noise compensation are calculated for different target ranges, (¶55, “measurement error increases according to an increase in a distance between the laser range finder 110 and the reflective means 120”) and are used to correct the output of the measurement interferometer at different ranges. (¶55-56, “in view of the error distance b of the laser range finder 110, the reflective means 120 is spaced from the laser range finder 110 by a distance of a+b obtained by summing the distance between the laser range finder 110 and the original installation location (i.e. the wall surface 121) and the error distance b” such that the measurement is compensated for distance error)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement system of Sebastian with the signal control of Rostamy with the distance correction of Jang which considers errors related to ranges between the range finder and object. This allows for precisely determining locations based on known relationships between error and distance.
 
Allowable Subject Matter
Claim 2, 3, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483